Title: To George Washington from Joseph King, 26 August 1782
From: King, Joseph
To: Washington, George


                  
                     Sir
                      August 26. 1782
                  
                  The humble Station in which I act would forbid the freedom I take in writing to your Excellency had I not Reason to believe your kind disposition towards the Afflicted—And being urged by the necessity, flatter my Self you will Pardon the Liberty I take, Therefore beg your Excellency will permit me to inform you that the Inclosed Paper signed by Officers of the Jersey line and the One Signed by the Doctors have been Some time in the hands of General Lincoln in Philadelphia, together with a Petition from me to be Admitted into the Corps of Invalids in equal Capacity with my former Standing.  The Genl Return’d me the Papers again telling me that your Excellency was about to form Some General Plan Respecting Invalids which I might avail myself of if I Came within the meaning of it.
                  I must beg leave further to Observe that when I engaged to Serve in the war I had the Same encouragement given me that the Officers now in the Corps of Invalids had, If I was once intituled to every Gratuity & Priviledge equal with them.  It will remain to enquire whether I have done any voluntary act of my Own to forfeit Such Priviledge, The Inclosed Papers Show the Reason of my leaving the Jersey line.  I have Since been in Different Imployments with the Army, Necessity Obliged me take Some Easy Imployment.  Those Imployments have Ceased and I am again left out of Service, unpaid, and my own little Resources which have Supported me ever since the war fail me.  I have now no Money no Estate to go to, My Constitution Ruened & Am truly rendered unfit for any Laborious Business by means of Wounds, Imprisonments &c. and a Family to maintain.
                  The Inclosed Papers are Sufficient to Shew that my Character is unimpeached.
                  I have now to beg your Excellencys kind Interposition to help me to Equal Justice with Other Officers.  I believe I am the Only one ever Recomended to the Corps of Invalids from the Jersey line.
                  I have further to beg you will put the Inclosed Papers in a wraper directed to me at Jonathan Belknaps near Little Brittain.  I am with much Esteem your Excellencys most Humble Servant
                  
                     Joseph King
                  
               